DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 7, 13 and 15 are objected to because of the following informalities:  
In claim 1, line 9, the phrase “ballooon” appears to have a typographical error. 
In claim 7, line 2, the phrase “a first expanded configuration” should read “the first expanded configuration”.
In claim 13, line 2, the phrase “when in the inner balloon” should read “when the inner balloon”.
In claim 15, line 1, the phrase “wherein light-absorbing material” should read “wherein the light-absorbing material”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grace (US 2016/0184023 A1).
	Regarding claim 18, Grace discloses (abstract; paras. [0224]-[0315]; figs. 1-2 and 12-12A) a method for photoacoustically generating pressure waves within a blood vessel, the method comprising the steps of: 
	advancing a photoacoustic catheter (1200, para. [0314]; fig. 12) to a treatment site within the blood vessel (advanced through vessel of subject, para. [0316]), the photoacoustic catheter comprising an elongate shaft (shaft of catheter 1200 including inner lumen 110, para. [0314]; fig. 12), a balloon coupled to the elongate shaft (balloon assembly 150, para. [0314]; fig. 12), a light guide (optical fibers 115 arranged around inner lumen 110, para. [0314]; figs. 1 and 12-12A), and a photoacoustic transducer (light-absorbing material including support structure, which is consistent with applicant’s spec. describing the transducer comprising materials, para. [0055] of published application, paras. [0313]-[0314] of Grace) disposed on a surface of the balloon (light-absorbing material may be applied to inner surface of balloon, para. [0315]); 
	expanding the balloon from a collapsed configuration suitable for advancing the photoacoustic catheter through a patient's vasculature to a first expanded configuration suitable for anchoring the photoacoustic catheter in position relative to the treatment site (balloon inflated adjacent to vascular obstruction to perform procedure, which one of ordinary skill would’ve understood to be suitable for anchoring by being positioned appropriately, para. [0316]); and 
	after expanding the balloon, activating a light source in optical communication with the light guide and the photoacoustic transducer, thereby imparting acoustic pressure waves upon the treatment site (laser emitter activated to produce pressure waves via light-absorbing material to obstruction, para. [0316]).
	Regarding claim 19, Grace discloses the device of claim 18. Grace further discloses further comprising the step of, after activating the light source, further expanding the balloon from the first expanded configuration to a second further expanded configuration (steps may be repeated as desired, including continual inflation/repositioning of balloon to desired inflation pressure, which one of ordinary skill would’ve understood to encompass multiple inflation states, paras. [0091] and [0316]-[0317]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Grace in view of Zhou (US 2008/0108867 A1).
	Regarding claim 1, Grace discloses (abstract; paras. [0224]-[0315]; figs. 1-2 and 12-12A) a photoacoustic catheter adapted for placement within a blood vessel having a vessel wall (catheter delivered to vascular obstruction within vessel of subject, para. [0229]; fig. 2), the photoacoustic catheter comprising: 
	an elongate shaft (shaft of catheter 1200 including inner lumen 110, para. [0314]; fig. 12) extending between a proximal region and a distal region (figs. 1 and 12 depict distal region, proximal region of catheter coupled to laser generator, para. [0224]), the elongate shaft comprising a light guide (optical fibers 115 arranged around inner lumen 110, para. [0314]; figs. 1 and 12-12A) that is in optical communication with a light source (laser light emitted from distal end of optical fibers, paras. [0314]-[0315]); 
	a balloon (balloon assembly 150, para. [0314]; fig. 12) coupled to the elongate shaft (fig. 12), the balloon selectively expanding from a collapsed configuration suitable for advancing the photoacoustic catheter through a patient's vasculature (balloon assembly 150 positioned adjacent to vascular obstruction prior to inflation, para. [0316]) to a first expanded configuration suitable for anchoring the balloon in position relative to a treatment site (balloon inflated adjacent to vascular obstruction to perform procedure, which one of ordinary skill would’ve understood to be suitable for anchoring by being positioned appropriately, para. [0316]); and 
	a photoacoustic transducer (light-absorbing material including support structure, which is consistent with applicant’s spec. describing the transducer comprising multiple materials, para. [0055] of published application, paras. [0313]-[0314] of Grace) disposed on a surface of the balloon (light-absorbing material may be applied to inner surface of balloon, para. [0315]) and in optical communication with the light guide (reaction generated between light and absorbing material, para. [0314]), the photoacoustic transducer comprising a light-absorbing material (light-absorbing material, paras. [0313]-[0314]).
	However, Grace fails to disclose the transducer including a thermal expansion material.
	Zhou teaches (paras. [0044]-[0045]; figs. 3-4 and 7), in the same field of endeavor, an ultrasonic imaging and ablation device employing laser light to ablate occlusions or tissue (para. [0051]) including a catheter (10, fig. 1) comprising a transducer (photoacoustic layer 34, para. [0044]) including a thermal expansion material (photoacoustic layer 34 includes thermal expansion coefficient, paras. [0044]-[0045]), for the purpose of providing a layer highly absorptive to the laser to cause a rapid thermal-elastic expansion of the layer and generate an ultrasonic pressure wave that penetrates into surrounding fluid and/or tissue (para. [0045]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grace’s transducer with the thermal expansion material, as taught by Zhou, in order to provide a highly absorptive layer to the layer to cause more rapid thermal-elastic expansion of the layer and generate an ultrasonic pressure wave that penetrates into surrounding fluid and/or tissue.
	Regarding claim 2, Grace (as modified) teaches the device of claim 1. Grace further discloses wherein the photoacoustic transducer is located on one of: (i) an outer surface of the balloon, and (ii) an inner surface of the balloon (light-absorbing material may be applied to inner surface of balloon, para. [0315]).
	Regarding claim 3, Grace (as modified) teaches the device of claim 1. Grace further discloses wherein the photoacoustic transducer comprises a conformal coating on a surface of the balloon, the conformal coating extending continuously between a proximal location and a distal location on the surface of the balloon, the conformal coating extending continuously around a circumference of the balloon (light-absorbing material applied as coating to inner surface of balloon assembly 150, which one of ordinary skill would’ve understood to be applied as a conformal coating since the coating is a single coating from a proximal location to a distal location, since it encompasses inner surface of balloon, and would also include circumference of balloon, para. [0315]).
	Regarding claim 4, Grace (as modified) teaches the device of claim 1. Grace further discloses wherein the photoacoustic transducer is configured as a plurality of at least one of: (i) circumferential bars, (ii) longitudinal bars, (iii) diagonal bars, and (iv) islands (light absorbing material may be applied to multiple portions of inner surface of balloon assembly, such that islands of light absorbing material would be formed, para. [0315]).
	Regarding claim 5, Grace (as modified) teaches the device of claim 1. Grace further discloses wherein a distal portion of the light guide includes a diffraction grating pattern configured to direct light from the light guide to one or more light pattern locations when the balloon is in the first expanded configuration (light directed to light-absorbing material at multiple locations, paras. [0315]-[0316]).
	Regarding claim 6, Grace (as modified) teaches the device of claim 1. 
	However, with respect to the cited embodiment, Grace (as modified) fails to disclose wherein a wall of the balloon comprises integrated fluid bubbles.
	However, in a separate embodiment, Grace teaches (paras. [0225], [0237] and [0243]-[0245]; fig. 2), in the same field of endeavor, a balloon assembly (140) comprising integrated fluid bubbles (cavitation bubbles within balloon assembly, para. [0235]), for the purpose of expanding the diameter of the balloon assembly and creating a hydraulic force transferred to the vascular obstruction (paras. [0235] and [0237]).
	It would’ve been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grace’s (as modified) device with the integrated fluid bubbles, as taught in a separate embodiment of Grace, in order to expand the diameter of the balloon assembly and create a hydraulic force transferred to the vascular obstruction when desired.
	Regarding claim 7, Grace (as modified) teaches the device of claim 1. Grace further discloses wherein the balloon is configured to change from a first expanded configuration to a second, further expanded configuration (balloon inflated until desired inflation pressure is obtained, which one of ordinary skill would’ve understood to encompass intermediate inflation states upon reaching desired inflation level, para. [0091]).
	Regarding claim 10, Grace (as modified) teaches the device of claim 1. Grace (as modified) further teaches wherein the thermal expansion material of the photoacoustic transducer includes a polymer (photoacoustic layer 34 includes PDMS, a known polymer, para. [0044] of Zhou) that is in thermal contact with the light absorbing material (transducer would include both materials and would therefore be in contact with each other).
	Regarding claim 14, Grace (as modified) teaches the device of claim 1. Grace (as modified) further teaches wherein the thermal expansion material is selected from a group consisting of polydimethylsiloxane (PDMS) (para. [0044] of Zhou), polytetrafluoroethylene (PTFE), polyimide, polyisobutylene (PIB), PIB polyurethane, polyurethanes, styrene isoprene butadiene, ethylene propylene polyacrylic, ethylene acrylic, fluorosilicone, polybutadiene, polyisoprene, and thermoplastic elastomers.
	Regarding claim 15, Grace (as modified) teaches the device of claim 14. Grace (as modified) further teaches wherein light-absorbing material is selected from a group consisting of nanoparticles, carbon nanotubes, candle soot, candle soot nanoparticles, carbon black, a nanotube array, multiwall carbon nanotubes, and light absorbing dye (light-absorbing materials can include dyes, paras. [0252]-[0253] of Grace).
	Regarding claim 16, Grace (as modified) teaches the device of claim 1. 
	However, Grace (as modified) fails to explicitly teach wherein the thermal expansion material and the light-absorbing material are positioned adjacent to one another in layers.
	However, in a separate embodiment, Grace teaches (para. [0313]), in the same field of endeavor, the light-absorbing material applied to a separate support structure (para. [0313]), for the purpose of providing stability to generate pressure waves (paras. [0313]-[0314]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grace’s (as modified) device to include the support structure, such that the support structure would include the thermal expansion material and therefore the light-absorbing material would be layered with the thermal expansion material, in order to provide stability to generate pressure waves within the device.
	Regarding claim 17, Grace (as modified) teaches the device of claim 1. Grace further discloses wherein the light guide is an optical fiber (115, para. [0314]) and the light source is a laser (used with laser, para. [0316]).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Grace in view of Zhou as applied to claim 1 above, and further in view of Hawkins (US 2009/0312768 A1).
	Regarding claim 8, Grace (as modified) teaches the device of claim 1. 
	However, Grace (as modified) fails to teach wherein the balloon includes a stress concentration structure and wherein the photoacoustic transducer is located on a surface of the stress concentration structure.
	Hawkins teaches (para. [0056]; fig. 7), in the same field of endeavor, a balloon catheter system including delivering energy to a calcified lesion (para. [0056]), wherein the balloon includes a stress concentration structure (studs 65, fig. 7), for the purpose of mechanically conducting the shock waves through the stress risers to deliver it directly to the calcified lesion (para. [0056]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grace’s (as modified) device with the studs, as taught by Hawkins, such that the transducer is located on a surface of the studs, in order to mechanically conduct the shock waves through the stress risers to deliver it directly to the calcified lesion.
	Regarding claim 9, Grace (as modified) teaches the device of claim 8. Grace (as modified) further teaches wherein the stress concentration structure comprises one of: (i) a larger diameter region compared to a remainder of an adjacent balloon wall portion (studs 65 include larger diameter region, fig. 7 of Hawkins), (ii) a dome structure, and (iii) a rectangular structure.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Grace in view of Zhou as applied to claim 1 above, and further in view of Fjield (US 2002/0065512 A1).
	Regarding claim 11, Grace (as modified) teaches the device of claim 1. 
	However, Grace (as modified) fails to teach wherein the balloon is an outer balloon, the photoacoustic catheter further comprising a second, inner balloon coupled to the elongate shaft within the outer balloon, the inner balloon being configured to expand from a collapsed configuration suitable for advancing the photoacoustic catheter through a patient's vasculature to a first expanded configuration, the inner balloon comprising the photoacoustic transducer disposed on a surface of the inner balloon; the outer balloon being configured to expand using an outer balloon inflation fluid, and the inner balloon being configured to expand using an inner balloon inflation fluid.
	Fjield teaches (paras. [0045]-[0046]; fig. 1), in the same field of endeavor, a thermal treatment device including a photoacoustic catheter (catheter assembly includes first catheter 16, second catheter 18 and guide catheter 19, para. [0045]; fig. 1) and a balloon assembly comprising an outer balloon (second balloon 50, para. [0049]), the photoacoustic catheter further comprising a second, inner balloon (first balloon 28, para. [0046]) coupled to an elongate shaft within the outer balloon (partially encloses balloon 28, para. [0049]), the inner balloon being configured to expand from a collapsed configuration suitable for advancing the photoacoustic catheter through a patient's vasculature to a first expanded configuration (balloon inflated and deflated, para. [0048]); the outer balloon being configured to expand using an outer balloon inflation fluid (second balloon 50 inflated with gas, para. [0052]), and the inner balloon being configured to expand using an inner balloon inflation fluid (first balloon 28 inflated with water, para. [0052]), for the purpose of providing the capability of filling the first and second balloons with different fluids having different acoustic impedances so as to form a reflective interface at the active region (para. [0023]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grace’s (as modified) device to include a second balloon, in order to provide the capability of filling the first and second balloons with different fluids having different acoustic impedances so as to form a reflective interface at the active region.
	Grace (as modified) further teaches the inner balloon comprising the photoacoustic transducer disposed on a surface of the inner balloon (balloon assembly of Grace includes light-absorbing material on surface of balloon, which would function as inner balloon in combination, figs. 12-12A of Grace).
	Regarding claim 12, Grace (as modified) teaches the device of claim 11. 
	Grace further discloses the inner balloon inflation fluid is a gas (first balloon may be filled with liquid and gas, para. [0052]).
	However, with respect to the cited embodiment, Grace (as modified) fails to teach wherein the outer balloon inflation fluid is a liquid.
	However, in a separate embodiment, Fjield teaches (para. [0069]; fig. 8), in the same field of endeavor, a balloon assembly including a first and second balloon (fig. 8), where the second balloon is filled with a liquid (para. [0069]), for the purpose of providing reflective structures of different configurations and in different relationship to the emitting assembly, varying the focus or direction of acoustic energy during operation by changing fluids used to inflate the second balloon (para. [0069]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grace’s (as modified) device to include the second balloon including a liquid inflation fluid, as taught in a separate embodiment of Fjield, in order to provide reflective structures of different configurations and in different relationship to the emitting assembly, varying the focus or direction of acoustic energy during operation by changing fluids used to inflate the second balloon.
	Regarding claim 13, Grace (as modified) teaches the device of claim 11. Grace (as modified) further teaches wherein the inner balloon includes a concave portion when in the inner balloon is in the first expanded configuration (fig. 1 depicts first balloon 28 including concave portion, fig. 1 of Fjield), the photoacoustic transducer being located on an outer surface of the inner balloon (Grace (as modified) further teaches light-absorbing material on surface of first balloon 28, figs. 12-12A of Grace), and the concave portion being configured to focus at least one acoustic pressure wave from the photoacoustic transducer (focuses ultrasonic waves from transducer 20, para. [0059] of Fjield).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Grace in view of Fjield and Zhou.
	Regarding claim 20, Grace discloses (abstract; paras. [0224]-[0315]; figs. 1-2 and 12-12A) a photoacoustic catheter adapted for placement within a blood vessel having a vessel wall (catheter delivered to vascular obstruction within vessel of subject, para. [0229]; fig. 2), the photoacoustic catheter comprising: 
	an elongate shaft (shaft of catheter 1200 including inner lumen 110, para. [0314]; fig. 12) extending from a proximal region to a distal region (figs. 1 and 12 depict distal region, proximal region of catheter coupled to laser generator, para. [0224]), the elongate shaft comprising a light guide (optical fibers 115 arranged around inner lumen 110, para. [0314]; figs. 1 and 12-12A), the light guide configured to be placed in optical communication with a light source (laser light emitted from distal end of optical fibers, paras. [0314]-[0315]);
	an inner balloon (balloon assembly 150, para. [0314]; fig. 12) coupled to the elongate shaft within the outer balloon (fig. 12), the inner balloon configured to expand from a collapsed configuration suitable for advancing the photoacoustic catheter through a patient's vasculature (balloon assembly 150 positioned adjacent to vascular obstruction prior to inflation, para. [0316]) to a first expanded configuration (balloon inflated adjacent to vascular obstruction to perform procedure, para. [0316]), the inner balloon comprising a photoacoustic transducer (light-absorbing material including support structure, which is consistent with applicant’s spec. describing the transducer comprising materials, para. [0055] of published application, paras. [0313]-[0314] of Grace) disposed on a surface of the inner balloon (light-absorbing material may be applied to inner surface of balloon, para. [0315]) and in optical communication with the light guide (reaction generated between light and absorbing material, para. [0314]), the photoacoustic transducer comprising a light-absorbing material (light-absorbing material, paras. [0313]-[0314]).
	However, Grace fails to disclose an outer balloon coupled to the elongate shaft, the outer balloon configured to expand from a collapsed configuration suitable for advancing the photoacoustic catheter through a patient's vasculature to a first expanded configuration suitable for anchoring the photoacoustic catheter in position relative to a treatment site; the photoacoustic transducer including a thermal expansion material; wherein the outer balloon is configured to expand using an outer balloon inflation fluid and the inner balloon is configured to expand using an inner balloon inflation fluid that is different than the outer balloon inflation fluid.
	Fjield teaches (paras. [0045]-[0046]; fig. 1), in the same field of endeavor, a thermal treatment device including a photoacoustic catheter (catheter assembly includes first catheter 16, second catheter 18 and guide catheter 19, para. [0045]; fig. 1) and a balloon assembly comprising an outer balloon (second balloon 50, para. [0049]) and an inner balloon (first balloon 28, para. [0046]), the outer balloon configured to expand from a collapsed configuration suitable for advancing the photoacoustic catheter through a patient's vasculature to a first expanded configuration suitable for anchoring the photoacoustic catheter in position relative to a treatment site (second balloon inflated and deflated, para. [0049]), wherein the outer balloon is configured to expand using an outer balloon inflation fluid (second balloon 50 inflated with gas, para. [0052]) and the inner balloon is configured to expand using an inner balloon inflation fluid that is different than the outer balloon inflation fluid (first balloon 28 inflated with water, para. [0052]), for the purpose of providing the capability of filling the first and second balloons with different fluids having different acoustic impedances so as to form a reflective interface at the active region (para. [0023]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grace’s device to include a second balloon, as taught in Fjield, in order to provide the capability of filling the first and second balloons with different fluids having different acoustic impedances so as to form a reflective interface at the active region.
	Grace (as modified) still fails to teach the photoacoustic transducer including a thermal expansion material.
	Zhou teaches (paras. [0044]-[0045]; figs. 3-4 and 7), in the same field of endeavor, an ultrasonic imaging and ablation device employing laser light to ablate occlusions or tissue (para. [0051]) including a catheter (10, fig. 1) comprising a transducer (photoacoustic layer 34, para. [0044]) including a thermal expansion material (photoacoustic layer 34 includes thermal expansion coefficient, paras. [0044]-[0045]), for the purpose of providing a layer highly absorptive to the laser to cause a rapid thermal-elastic expansion of the layer and generate an ultrasonic pressure wave that penetrates into surrounding fluid and/or tissue (para. [0045]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grace’s (as modified) transducer with the thermal expansion material, as taught by Zhou, in order to provide a highly absorptive layer to the layer to cause more rapid thermal-elastic expansion of the layer and generate an ultrasonic pressure wave that penetrates into surrounding fluid and/or tissue.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4799479 to Spears, disclosing a device for angioplasty including a thermal expansion material and a light guide.
US 2020/0054352 to Brouillette, disclosing mechanical waveguides on a surface of a balloon assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771               

/DIANE D YABUT/Primary Examiner, Art Unit 3771